UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7169



GREGORY MAURICE LEE,

                                              Plaintiff - Appellant,

          versus


FRANKLIN FREEMAN; LYNN PHILLIPS; THE UTILI-
ZATION REVIEW BOARD; DOCTOR STOVER; DOCTOR
HENRY; RICK JACKSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-96-128-3-MU)


Submitted:   November 6, 1997             Decided:   December 3, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Maurice Lee, Appellant Pro Se. Joan Herre Erwin, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Lee
v. Freeman, No. CA-96-128-3-MU (W.D.N.C. July 14, 1997). We deny

Appellant's motion for appointment of counsel and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2